313 F.2d 959
Garnett R. DAVIS, Appellant,v.The TENNESSEE VALLEY AUTHORITY, Appellee.
No. 19879.
United States Court of Appeals Fifth Circuit.
March 1, 1963.

John P. Witsil, Washington, D.C., for appellant.
Charles J. McCarthy, Gen. Counsel, Thomas A. Pedersen, Asst. Gen. Counsel, Robert Lynn Seeber, Atty., T.V.A., Knoxville, Tenn., for appellee.
Before TUTTLE, Chief Judge, and POPE1 and JONES, Circuit Judges.
PER CURIAM.


1
The Judgment is affirmed on the able opinion of the trial court.  Davis v. Tennessee Valley Authority, No. Dist. of Ala., 214 F.Supp. 229.



1
 Of the Ninth Circuit, sitting by designation